ALLOWANCE
Claims 1-19 are allowed.

Priority
This application has claimed the benefit as a CON of Application Number 16/199,889 (U.S. Pat. No. 10,999,157) filed on 11/26/2018, which claims the benefit as a CON of Application Number 14/504,945 (U.S. Pat. No. 10,164,841) filed on 10/02/2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2022 was filed before the mailing date of the Notice of Allowance. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 04/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,999,157 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
Applicant’s amendments filed on 04/14/2022 have been fully considered by the examiner. Examiner withdraws the Nonstatutory Double Patenting rejection to all claims.

Response to Arguments
Argument 1, Applicant argues that following the filing of the terminal disclaimer, the claims are now in condition for allowance.
Responding to Argument 1, applicant's argument has been fully considered and is persuasive because the newly amended claims has placed independent claim 1 and its dependent claims 2-7, independent claim 8 and its dependent claims 9-14, and independent claim 15 and its dependent claims 16-19, in condition for allowance.

Reasons for Allowance
The prior art of record, specifically Aharoni et al. (US 7,292,969 B1) and Sharma et al. (US 2013/0179461 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.
The prior art of record teaches a system [Aharoni: Fig. 1, (100), Col. 4, lines 50-54, local system 100] comprising: 
a cloud-based system [Aharoni: Fig. 1, (101, 102, 104), Col. 4, lines 50-54, data storage systems 101, 102, and 104] that includes a non-transitory computer readable medium and a computer processor [Aharoni: Col. 4, lines 54-59, computer-executable program code 342], wherein the non-transitory computer readable medium includes computer program instructions that when executed by the computer processor cause the cloud-based system to:
receive [Aharoni: Fi. 2, (130), Col. 6, lines 53-55, input is given by user or under computer control configuration, workload, and/or user performance data] input information for the storage system [Aharoni: Fig. 1, (106, 108, 110), Col. 4, lines 54-59, configuration data 106, 108, and 110 of the respective storage systems, Col. 7, lines 26-29, performance characteristics…]; 
generate, a graphical user interface (GUI) [Aharoni: Fig. 11, Col. 6, lines 29-34, enables display of user screens (FIGS. 7-14) on display 346 to comprise GUI 348; Sharma: Fig. 4, (404), Para. 55, interprets the results and color codes database feature information that is displayed in GUI] that presents a historical view of a status of the one or more storage systems [Aharoni: Fig. 11, Col. 9, lines 26-44, analysis map screen 230 of an entire data storage system…area 238 generally shows the utilization of each component; Sharma: Fig. 9, Para. 98, status information for the database features is displayed for each of the database servers in a corresponding region]; and
allow, by the cloud-based system, authorized users to remotely access the GUI [Aharoni: Fig. 12, (401), Col. 10, lines 17-20, 25-29, view performance graph…saving and printing the chart, not being able to make changes to the GUI; Sharma: Fig. 4, (401), Paras. 53-54, administrator logs into computer to view GUI]. 

However, the prior art of record does not generate, using historical status information associated with the one or more storage systems, responses to a plurality of requests directed to the one or more storage systems as if the cloud-based system was the one or more storage systems associated with the historical status information. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of generate, using historical status information associated with the one or more storage systems, responses to a plurality of requests directed to the one or more storage systems as if the cloud-based system was the one or more storage systems associated with the historical status information, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179